Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/26/20, 4/2/21 have been considered

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art uncovered, anticipates or renders obvious applicant(s) claimed power supply apparatus including a transformer having a primary side winding including a first primary winding and a second primary winding, a secondary side with a winding, a circuit in which an inductor and a rectifying element are connected in series, the circuit connected to an output end of a full-wave rectification circuit, wherein a number of turns of the first primary winding is greater than a number of turns of the second primary winding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura (US Pat. 7,023,711), Shoji et al. (US Pub. 2013/0236206), disclose a power supply device including circuitry and switching unit for driving a primary side of a transformer.


/HOANG X NGO/Primary Examiner, Art Unit 2852